IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00352-CR

FRANCISCO PEREZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 18-01728-CRF-272


                          MEMORANDUM OPINION

      Francisco Perez was convicted of evading arrest with a vehicle. See TEX. PENAL

CODE § 38.04(b)(2)(A). He was sentenced to four years in prison. Because the evidence

was sufficient to support his conviction, and because any error in admitting extraneous

offense evidence and in failing to give a contemporaneous limiting instruction was

harmless, the trial court’s judgment is affirmed.

BACKGROUND

      Perez was in the driver’s seat of a vehicle parked in Williamson Park, in the City

of Bryan, after the park had closed for the night. Officer Steven Laughlin, in an attempt
to inform Perez of the park curfew violation, walked up to the passenger-side of the

vehicle, shined his flashlight inside the vehicle, and motioned the occupants to roll the

window down. Rather than rolling down a window, Perez locked the doors and quickly

backed out of the parking space, narrowly missing the officer. After avoiding the vehicle,

Laughlin ran to his patrol car and attempted to enter it. Because Perez was then heading

his vehicle toward Laughlin, Laughlin threw open his driver’s side door and ran to the

back of the patrol car. Perez continued to quickly proceed out of the parking lot,

sideswiping the patrol car on his way out, and again, narrowly avoiding hitting Laughlin.

Perez could not be located that night and was arrested later pursuant to a warrant.

SUFFICIENCY OF THE EVIDENCE

        In his first issue, Perez complains the evidence is insufficient to support his

conviction because:

        1) the evidence fails to establish beyond a reasonable doubt that Perez
           knew the officer was attempting to arrest or detain Perez and,

        2) the evidence fails to establish beyond a reasonable doubt that the officer
           had reasonable suspicion to detain Perez.

        Specifically, Perez argues that the evidence is insufficient to establish the requisite

knowledge on the part of Perez that Laughlin was attempting to detain or arrest him.

Perez also argues the State had not proved beyond a reasonable doubt that Laughlin had

a reasonable suspicion to detain Perez because, due to the City’s failure to properly

designate the hours when the park was closed, Perez was not in violation of any law

establishing a park curfew.




Perez v. State                                                                           Page 2
        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

                When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v.
        State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires
        the appellate court to defer "to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S. at
        319. We may not re-weigh the evidence or substitute our judgment for that
        of the factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
        2007). The court conducting a sufficiency review must not engage in a
        "divide and conquer" strategy but must consider the cumulative force of all
        the evidence. Villa, 514 S.W.3d at 232. Although juries may not speculate
        about the meaning of facts or evidence, juries are permitted to draw any
        reasonable inferences from the facts so long as each inference is supported
        by the evidence presented at trial. Cary v. State, 507 S.W.3d 750, 757 (Tex.
        Crim. App. 2016) (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214
        S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume that the factfinder
        resolved any conflicting inferences from the evidence in favor of the verdict,
        and we defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex.
        Crim. App. 2012). This is because the jurors are the exclusive judges of the
        facts, the credibility of the witnesses, and the weight to be given to the
        testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010).
        Direct evidence and circumstantial evidence are equally probative, and
        circumstantial evidence alone may be sufficient to uphold a conviction so
        long as the cumulative force of all the incriminating circumstances is
        sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
        (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to "the elements of the offense as
        defined by the hypothetically correct jury charge for the case." Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that "accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried." Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
        as authorized by the indictment" includes the statutory elements of the
Perez v. State                                                                               Page 3
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        A person commits an offense if he intentionally flees from a person he knows is a

peace officer … attempting lawfully to arrest or detain him. TEX. PENAL CODE § 38.04(a).

A defendant's knowledge that a police officer is trying to arrest or detain him is an

essential element of the offense of evading arrest or detention. See Jackson v. State, 718

S.W.2d 724, 726 (Tex. Crim. App. 1986); Duvall v. State, 367 S.W.3d 509, 511 (Tex. App.—

Texarkana 2012, pet. ref’d); Hobyl v. State, 152 S.W.3d 624, 627 (Tex. App.—Houston [1st

Dist.] 2004), pet. dism'd, improvidently granted, 193 S.W.3d 903 (Tex. Crim. App. 2006)

("[T]he accused must know that the person from whom he flees is a peace officer

attempting to arrest or detain him."). There is no dispute that Laughlin was a police

officer. The issue is whether there is sufficient evidence from which the jury could

reasonably infer beyond a reasonable doubt that Perez knew Laughlin was trying to

arrest or detain him.

        Laughlin testified that at a little after midnight, he observed a vehicle with three

people inside parked in a parking lot at the park. The vehicle’s occupants were in the

park past park hours. After he parked his patrol unit, and for officer safety, he made a

passenger-side approach to the vehicle. The vehicle had been turned off. It was started

as Laughlin was reading the license plate. Laughlin tapped on the passenger window

and signaled the occupants, twice, to roll the window down. He had a flashlight on and

angled its beam into the vehicle so he could see into it. Laughlin made eye contact with

the driver who was later identified as Perez. Perez then locked the doors, looked at
Perez v. State                                                                        Page 4
Laughlin again, and put the vehicle into reverse. Laughlin knew that Perez locked the

doors because he could see Perez push a button on the side of his door and could hear

the locks lock. Based on the evidence, 1 we conclude that any rational trier of fact could

have found that, beyond a reasonable doubt, Perez knew Laughlin was a peace officer

attempting to detain Perez.

        Perez also argues the evidence is insufficient to establish a reasonable suspicion to

detain Perez because, due to the City’s failure to properly designate the hours when the

park was closed, Perez was not in violation of any law establishing a park curfew. The

lawfulness of a detention is an essential element of evading arrest or detention which is

reviewed for legal sufficiency. Vidales v. State, 474 S.W.3d 274, 279 (Tex. App.—Amarillo

2015, pet. ref’d); see Crawford v. State, 355 S.W.3d 193, 196 (Tex. App.—Houston [1st Dist.]

2011, pet. ref’d).

        Officer Laughlin testified that the attempted detention of Perez was for a violation

of the City’s curfew ordinance for the park. Williamson Park is closed from 11:00 p.m. to

5:00 a.m. Perez was observed in the park at a little after midnight. Although Laughlin

agreed that the park hours were not posted at the entrance to the park as required by city

ordinance, he testified there were three signs in the park showing the park hours: one



1
  In this proceeding, we were unable to view one of the video exhibits. The source of the problem is not
clear, but we have worked with the reporter to get a viewable file; and all our efforts, including working
with the Office of Court Administration, has failed to result in a viewable file. The record contains selected
still shots taken from the video. The parties have not asserted that the inability to view the entire video has
in any way impaired their ability to present the legal issues on appeal. Based on the foregoing, we are
confident that our ability to view the entire video has not compromised our ability to resolve the legal
issues in this proceeding. Accordingly, we have proceeded to a disposition of this appeal without the
complete video file having been filed as part of the reporter’s record.

Perez v. State                                                                                         Page 5
faced the skate park, one faced a pavilion and a bridge, and one faced the east side of the

parking lot. Laughlin pointed out in a video admitted into evidence where Perez drove

past one of the park hours signs. Accordingly, based on the evidence, we conclude that

any rational trier of fact could have found that, beyond a reasonable doubt, Laughlin had

reasonable suspicion to detain Perez for violation of the park curfew.

        Perez’s first issue is overruled.

EXTRANEOUS OFFENSE EVIDENCE

        We review the trial court's decision to admit or exclude evidence for an abuse of

discretion. Henley v. State, 493 S.W.3d 77, 82-83 (Tex. Crim. App. 2016). The trial court

abuses its discretion when its decision falls outside the zone of reasonable disagreement.

Id. at 83.

        Evidence of other crimes, wrongs, or acts is not admissible to prove the character

of a person in order to show action in conformity therewith. TEX. R. EVID. 404(b). It may,

however, be admissible for other purposes, such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or accident. Id. The

standard of admissibility for extraneous offense evidence is proof beyond a reasonable

doubt. Harrell v. State, 884 S.W.2d 154, 159 (Tex. Crim. App. 1994). See also Fischer v. State,

268 S.W.3d 552, 557 (Tex. Crim. App. 2008) (“This Court's decision in Harrell was meant

only to clarify the standard that a trial court applies in admitting this evidence.”).

        In his second issue, Perez does not challenge whether the evidence was admissible

to prove something other than character conformity. Rather, Perez contends the trial

court erred in admitting the extraneous offense because the State did not prove beyond a

Perez v. State                                                                           Page 6
reasonable doubt that Perez committed the act. Specifically, Perez contends there is a

lack of affirmative links between Perez and the Cigarillo package found or any

marijuana. 2

        Laughlin testified that a Cigarillo package and loose tobacco were later found on

the ground on the passenger side area of where Perez’s car had been. Photographs of the

package and the tobacco on the ground were admitted into evidence. Laughlin believed

the tobacco to be fresh because it was light brown-colored and had not yet blown away.

He said that over a period of time, loose tobacco will turn a darker color, and he implied

that older tobacco would blow away. Laughlin then testified that, often, Cigarillos are

bought and “gutted,” i.e., the tobacco taken out, and the wrappings are used to roll and

then smoke marijuana or K2, synthetic marijuana, cigarettes. Laughlin acknowledged

that he was not able to see if there was any marijuana inside the car.                             He also

acknowledged that he could not smell marijuana coming from Perez’s vehicle because

the windows were up and because he “didn’t have enough time, really.” He also

admitted that he was not saying Perez was the one who put the package or the tobacco

on the ground or that Perez was smoking either marijuana or K2.




2
 The State argues that Perez’s issue is not preserved for review because he never renewed his objection at
the close of the evidence or requested that the jury be instructed to disregard the evidence. The State relies
on an unpublished opinion advocating the need for preservation when the trial court conditionally admits
evidence that initially appears irrelevant on the condition that the proponent of the evidence introduces
additional evidence demonstrating relevancy at a later time. See Ross v. State, No. 06-18-00174-CR, 2019
Tex. App. LEXIS 4404, at *10 (Tex. App.—Texarkana May 30, 2019, pet. ref’d) (not designated for
publication). The evidence complained about here was not admitted conditionally; thus, Perez was not
required to object at the end of the presentation of the evidence to preserve his complaint for appellate
review. As it was, Perez objected at every opportunity at the time the evidence was admitted and being
discussed, and even obtained a running objection.
Perez v. State                                                                                        Page 7
        This testimony does not prove beyond a reasonable doubt that Perez committed

an extraneous offense or bad act by gutting Cigarillos and replacing the tobacco with

marijuana or K2. The State, however, contends it did not have to prove the extraneous

offense beyond a reasonable doubt because the evidence was admitted as same-

transaction contextual evidence.

        Evidence of an extraneous crime, wrong, or act may be admissible as same-

transaction contextual evidence where several crimes are intermixed, or blended with

one another, or connected so that they form an indivisible criminal transaction, and full

proof by testimony, of any one of them cannot be given without showing the others.

Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim. App. 2011) (internal quotations and

citations omitted). The jury is entitled to know all relevant surrounding facts and

circumstances of the charged offense. Id. But, under Rule 404(b), same-transaction

contextual evidence is admissible only when the offense would make little or no sense

without also bringing in that evidence; and it is admissible only to the extent that it is

necessary to the jury's understanding of the offense. Id.

        Based on this record, the offense makes sense, as it is, without the extraneous

offense evidence. The underlying offense of evading and the extraneous offense were

not so connected that proof of either one of them could not be given without showing the

other. Accordingly, the trial court abused its discretion in admitting the contested

evidence.




Perez v. State                                                                      Page 8
        Harm Analysis

        We cannot say that Perez was harmed by the error. The erroneous admission of

extraneous-offense evidence is non-constitutional error. Graves v. State, 452 S.W.3d 907,

914 (Tex. App.—Texarkana 2014, pet. ref’d). Thus, an appellate court must disregard

non-constitutional error that does not affect a criminal defendant's "substantial rights."

See TEX. R. APP. P. 44.2(b); Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004).

Under that rule, we may not reverse for non-constitutional error if we, after examining

the record as a whole, have fair assurance that the error did not have a substantial and

injurious effect or influence in determining the jury's verdict. Id. If the error did not

influence the jury, or had but very slight effect, the verdict and the judgment should

stand. Thomas v. State, 505 S.W.3d 916, 926 (Tex. Crim. App. 2016).

        In this case, the evidence of evading detention was overwhelming. Further, as to

the extraneous offense, Laughlin acknowledged that 1) he was not able to see if there was

any marijuana inside the car, 2) he could not smell marijuana coming from Perez’s

vehicle, and 3) he was not saying Perez was the one who put the package or the tobacco

on the ground or that Perez was smoking either marijuana or K2. Further, only the

Cigarillo package, and photographs of the Cigarillo package, a small amount of trash,

and possible tobacco, were admitted into evidence. The possible use of the Cigarillo

wrappers was not discussed again during the trial, and the topic of marijuana was not

mentioned again until the State’s argument at the end of the guilt/innocence phase of the

trial. Accordingly, after examining the record of the trial as a whole, we have fair

assurance that the admission of the extraneous offense evidence did not have a

Perez v. State                                                                      Page 9
substantial and injurious effect or influence in determining the jury's verdict.

        Perez’s second issue is overruled.

LIMITING INSTRUCTION

        In his third issue, Perez asserts that the trial court abused its discretion by refusing

Perez’s request for a contemporaneous limiting instruction upon the admission of

extraneous evidence. Upon proper request, a limiting instruction is to be given at the

time the evidence is admitted. TEX. R. EVID. 105(a); Rankin v. State, 974 S.W.2d 707, 713

(Tex. Crim. App. 1996) (op. on orig. submission)). A trial court does not have the

discretion to postpone it. Id. Perez asserts, and the record supports his assertion, that he

properly requested a limiting instruction when the evidence was admitted.

        The State argues that a limiting instruction is not required when evidence is

admitted as same-transaction contextual evidence, as it was in this case. See Castaldo v.

State, 78 S.W.3d 345, 352 (Tex. Crim. App. 2002); Wesbrook v. State, 29 S.W.3d 103, 114-15

(Tex. Crim. App. 2000). We have found, however, that the trial court abused its discretion

in admitting the evidence as same-transaction contextual evidence. Thus, the trial court

also abused its discretion is failing to give a contemporaneous limiting instruction upon

Perez’s proper request.

        Harm analysis

        The error is once again harmless. The failure to give a timely limiting instruction

pursuant to Rule of Evidence 105(a) is non-constitutional error. See Jones v. State, 119

S.W.3d 412, 424 (Tex. App.—Fort Worth 2003, no pet.). In addition to the reasons for

finding no harm in Perez’s second issue, we note that the trial court ultimately gave a

Perez v. State                                                                          Page 10
limiting instruction in the court’s charge to the jury, the extraneous offense was not more

heinous than the charged offense, and the introduction of the evidence and the court’s

charge were not too far apart—the evidence was introduced in the morning of the last

day of guilt/innocence and the charge was read after lunch on the same day. See Jones v.

State, 944 S.W.2d 642, 654 (Tex. Crim. App. 1996); Jones, 119 S.W.3d at 424-25.

Accordingly, after examining the record of the trial as a whole, we have fair assurance

that the failure to give a contemporaneous limiting instruction did not have a substantial

and injurious effect or influence in determining the jury's verdict.

        Perez’s third issue is overruled.

CONCLUSION

        Having overruled each of Perez’s issues on appeal, we affirm the trial court’s

judgment.


                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed October 20, 2021
Do not publish
[CR25]




Perez v. State                                                                      Page 11